Citation Nr: 1227520	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Honolulu, Hawaii, Regional Office (RO) of the United States Department of Veterans Affairs, which denied service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In filing his substantive appeal in July 2010, the Veteran stated that he desired a hearing before a Veterans Law Judge via videoconference.  He reaffirmed his request in December 2011 and May 2012 correspondence.  He was notified via July 2012 correspondence that his requested videoconference hearing was scheduled for August 2012.

However, in July 2012 the Board received notice from the RO that the Veteran had filed a request for a hearing before a Veterans Law Judge at the RO (Travel Board).  This represents a clear statement of a change in his desired form of hearing, and the RO requested that the claim be remanded to accommodate the request.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a). Travel Board hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


